 1                            UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 KAYLA ARNDT,                                           Case No.: 2:19-cv-01087-APG-EJY

 4         Plaintiff                                      Order for Stipulation of Dismissal

 5 v.

 6 TRANS UNION, LLC,

 7         Defendant

 8        The parties agreed they would file a stipulation of dismissal no later than January 20,

 9 2020. ECF No. 15. To date, no stipulation has been filed.

10        I THEREFORE ORDER the parties to file a stipulation of dismissal by February 7, 2020.

11        DATED this 24th day of January, 2020.

12

13
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
